DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
Response to Amendment
The amendment filed 12/24/2021 has been entered.  As directed by the amendment: claims 1, 4, 5, 7, 9, and 11 have been amended, with claims 13-20 being withdrawn.  Therefore, claims 1-12 are currently pending examination.
The amendments are sufficient in overcoming the previously indicated rejections under 35 USC 103.
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, applicant traverses the Minonishi reference in that:
As a preliminary matter, Minonishi would not disclose or suggest at least a portion of the pair of first connectors are surrounded by the second pattern portion as Minonishi does not disclose or suggest a pair of first connectors being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion.

In response, the examiner respectfully disagrees.  Minonishi is not relied upon to teach, explicitly, the pair of first connectors being an auxiliary heating unit capable of generating heat, as claimed.
Minonishi does teach the limitation of “at least a portion of the pair of first connectors are surrounded by the second pattern portion.”

    PNG
    media_image1.png
    719
    548
    media_image1.png
    Greyscale

Figure 6 of application 16/546708

With respect to the claimed invention, the specification, with reference to Figure 6 above, discloses the heater including a first pattern portion 110, a second pattern portion 210, a pair of first electrodes 121, 122 and a pair of first connectors 131, 132. Paragraph 0100 discloses that the “outer pattern portion 210 is formed by a heating unit closely arranged in a ring-shaped limited area surrounding the outside of the inner pattern portion 110…”  The specification does not explicitly provide support for the second pattern portion 210 surrounding at least a portion of the pair of first connectors 131, 132.  However, Figure 6 illustrates the first connectors 131, 132 connected between the first pattern part 110 and the first electrodes 121,122, where the second pattern part 210 partially surrounds the first pattern part 110.  In this regard, the second pattern part also partially surrounds a portion of the connectors 131, 132.

    PNG
    media_image2.png
    683
    626
    media_image2.png
    Greyscale

Figure 9 of Minonishi

Minonishi teaches a substantially similar arrangement.  As shown above, electrodes 31, 32 (pair of first electrodes) connect to the heating element of the first pattern portion 30 via respective connective portions (pair of first connectors).  These connectors are illustrated as being the physical connection between the electrodes and the heating element (see smaller window, above). Minonishi also teaches the second pattern portion 30’ surrounding the first pattern portion 30 and also teaches the second pattern portion 30’ partially surrounding a portion of the first connectors.
With respect to the secondary reference Bowers, applicant traverses in that:
That is, Bower motivates one skilled in the art to have the first electrical conductor 110 and the second electrical conductor 120 that have a greater surface area than the heating element 100, that they may be thicker, or thicker and wider than the thickness and/or width of the heating element 100. 

That is to say, given Bower's teachings above, and when the first electrical conductor 110 and the second electrical conductor 120 are formed of the same material as the heating element 100, as taught by Bower, the resistance of the first electrical conductor 110 and the second electrical conductor 120 will be less than the heating element 100. 

Therefore, the temperature of the heating element 100 will be less than the temperature of the first electrical conductor 110 and the second electrical conductor 120. 

Accordingly, Bower fails to disclose or suggest the pair of first connectors are an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion. 
9 
Application No.: 16/546,708 
In response, the examiner respectfully disagrees.  In paragraph 0028, Bower states that “[w]here the first and second electrical conductors 110, 120 are formed from the same material as the heating element 100, they may have a greater surface area than the heating element 100” (emphasis added).  Here, those of ordinary skill in the art would understand that the conductors 110, 120 need not have a greater surface area than the heating element. Here, Bower stating that the conductors 110, 120 “may have” a greater surface area, or “may be” thicker, or thicker and wider than the heating element 100 implies that the conductors 110, 120 do not have to have a greater surface area of be thicker/wider than the heating element.
Furthermore, with the conductors 110, 120 being made from the same material as the heating element and having the same source of electrical power, it logically follows that the resistance of the conductors is the same as that of the heating element.  With current supplied from the corresponding AC/DC source, conductors 110, 120 would, in turn, generate heat in accordance with Joule’s First Law.  As such, the conductors 110, 120 of Bower are, structurally, capable of generating heat at a same temperature as the pattern portion.  See MPEP 2112 and 2114.
Applicant further traverses Bower in that:
Docket No.: 7989.00123.US00 
Next, Bower discloses in FIG. 1 a connector 150 that is comparable to the claimed pair of first electrodes. As shown in FIG, 1, the connector 150 is narrower that the first electrical conductor 110 and the second electrical conductor 120. 

Accordingly, Bower fails to disclose or suggest a width of the first electrode of the pair of first electrodes is wider than a width of a first connector of the pair of first connectors. 
By way of example, the specification discloses that it is desirable to have the first electrode wide as it reduces resistance, and hence lowers the temperature of the first electrode. See page 17, line 17 - page 18, line 6. 

Also, by way of example, the specification discloses that a large potential difference is generated between the pair of first connectors and during current flow, a short-circuit may occur between the pair of first connectors. See page 22, lines 7-22. 

Thus, claim 1 recites the pair of first connectors have a gap therebetween of 20 mm or more. 

However, Bower is totally silent as to this feature. 

Lastly, Bower does not disclose or suggest that the first electrical conductor 110 and the second electrical conductor 120 are surrounded by a second heating element. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Bower is not relied upon to teach, suggest, or otherwise disclose “a width of the first electrode of the pair of first electrodes is wider than a width of a first connector of the pair of first connectors,” “the pair of first connectors have a gap therebetween of 20 mm or more,” or “the first electrical conductor and the second electrical conductor being surrounded by a second heating element.
The examiner notes that the orientation of the first electrodes 120, the second electrodes 220, the first pattern portion 110 and the second pattern portion 210 is different than that shown in Minonishi.  For instance, Figure 6 of the instant application shows pattern portions 210 and 110 being symmetrical and the first and second electrode pairs 120, 220 extending, respectively, from the first and second pattern portions 110, 210 in the same direction.  Paragraph 0070 of the instant application states that the “pattern portion 110 is configured with a heating unit in which a certain kind of hot wire is closely arranged in a limited area having a circular shape, includes a start point and an end point, which are located to the outermost side of the pattern portion 110, along various paths, and is configured with a symmetrical shape with respect to the center of the pattern portion 110 illustrated in FIG. 4 in the lateral direction,” while paragraph 0100 states that the “outer pattern portion 210 is formed by a heating unit closely arranged in a ring-shaped limited area surrounding the outside of the inner pattern portion 110, the outer pattern portion 210 includes a start point and an end point, which are located at the outermost side of the outer pattern portion 210, along various paths and is configured in a symmetrical shape in the lateral direction. In another embodiment, the start point and the end point may be located at the innermost side of the outer pattern portion 210.” The examiner recommends further amending claim 1 to recite such features found in the specification, which would provide a distinction over that of Minonishi.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Nakamura (U.S. Patent 7417206) in view of Bower et al. (U.S. Publication 2005/0109771), hereinafter Bower, and in further view of Park (U.S. Publication 2019/0041630; relying on earlier priority date).
Regarding claim 1, Minonishi teaches an electric heater (Figures 1 and 9; with Figure 9 showing disk heater 11 that is applied to the temperature control apparatus shown in Figure 1; 12:47-49) (Figure 1 shows disk heater 10 formed on substrates 5/6; 8:38-45) comprising:
a substrate (13:3-22; “each of the wire-like heating elements 30 and 30' and each of the power feeding portions 31, 31'; 32, 32' is formed by adhering stainless thin film for example on a back surface of a disc film made of one sheet of polyimide resin, and by etching a front surface of the thin film. A portion of a disc film body 18a of the disc heater 11 having the above-described structure, on which the wire-like heating elements 30 and 30' are formed, is integrally adhered to a thin disc A1 made of aluminum for example via an adhesive sheet”); and 
a plane heating element (disk heater 11) disposed on one surface of the substrate (as shown in Figure 1), 
wherein the plane heating element (disk heater 11) includes: 
a first plane heating element (11a) disposed at a center of the plane heating element (11a) (12:49-65; “…disc heater portion 11a in a center region of the disc heater…”), and
a second plane heating element (11b) disposed to surround the first plane heating element (11a) (12:49-65; “…auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”),
wherein the first plane heating element (11a) includes:

    PNG
    media_image3.png
    706
    649
    media_image3.png
    Greyscale

a first pattern portion (topology pattern of heating element 30) (12:51 to 13:2; “three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel. The three wire-like heating elements 30 form a topology pattern of the disc heater portion 11a in a center region of the disc heater 11, and the two wire-like heating elements 30' form an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a except a region (gap) 34 where the wire-like heating elements 30' are not laid. In the topology patterns of the wire-like heating elements 30 and 30', the arc portions 30a and 30'a and their connecting portions 30b and 30'b uniform the calorific values as a predetermined pattern as in the previous embodiment, and further in the present embodiment, the calorific values of the inner and outer regions of the disc heater 11 are uniformed by controlling the wire-like heating elements 30 and 30' of the sets individually.”) including a first start point and an first end point (taken as the start and end of the heating element(s) which connects to the power feeding portions 31 and 32); 
a pair of first electrodes (power feeding portions 31 and 32) respectively connected to the first start point and the first end point of the first pattern portion, and

    PNG
    media_image4.png
    760
    714
    media_image4.png
    Greyscale

Figure 9 of Minonishi

a pair of first connectors (taken as the area in which 31 and 32 connect with the heating elements 30; i.e., the connection between the “hatched” area of 31 and 32 and the “solid” area of 30) (12:49-60; “…three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel….”) (the structure that connects the feeding portions 31 and 32 to the heating elements is taken as the first connector) connected between the first pattern portion and the first electrode portion (31/32),
wherein the second plane heating element (11b) includes:

    PNG
    media_image5.png
    706
    649
    media_image5.png
    Greyscale

a second pattern portion (30’) including a second start point and a second end point (taken as the start and end of heating element(s) 30 that connect to 31’ and 32’), the second pattern portion surrounding at least a portion of the first pattern portion (as shown in Figure 9) (12:55-61; “…an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”), 2104635847\V-108/18/17Application No.: 16/546,708Docket No.: 7989.00123.US00 
a pair of second electrodes (power feeding portions 31’ and 32’)  respectively connected to the second start point and the second end point of the second pattern portion (30’) (12:54-55; “heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel”), 
wherein a thickness of a first electrode of the pair of first electrodes (31/32) is thicker than a thickness of the first pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like heating elements 30 and 30'.”) (13:36-60; “…the wire-like heating elements 30 and 30' are formed in a predetermined pattern on the disc insulative resin film body 18a via a metal thin film. Further, in forming the power feeding portions 31, 31'; 32, 32' over substantially the entire surface of the power-feeding-portion-forming region 18b integrally extending from a portion of the peripheral edge of the disc insulative resin film body 18a with necessary width and length, end edges of the power feeding portions 31, 31'; 32, 32' closer to the wire-like heating elements 30 and 30' are made to extend to an inner diameter side beyond the peripheral edge of the insulative resin film body 18a, there is formed a slit-like power-feeding-portion-non-forming region 18c straightly extending in the outer diameter direction in an intermediate portion of said end edge. With this structure, the above-described wire cutting or wrinkles in the power-feeding-portion-forming region 18b are not generated.”),  

    PNG
    media_image2.png
    683
    626
    media_image2.png
    Greyscale

Figure 9 of Minonishi

    PNG
    media_image1.png
    719
    548
    media_image1.png
    Greyscale

Figure 6 of application 16/546708

at least a portion of the pair of first connectors are surrounded by the second pattern portion (30’) (See above annotated Figure 9 of Minonishi) [the limitation “at least a portion of the pair of first connectors are surrounded by the second pattern portion” is constructed to refer to the similar arrangement shown in Figure 6 of the instant application where the second patter portion 210 surrounds at least a portion of first connectors 131/132.  Here, the claim language is interpreted to mean that the first connectors are not entirely surrounded by the second pattern portion.],

    PNG
    media_image4.png
    760
    714
    media_image4.png
    Greyscale

Figure 9 of Minonishi

a width of the first electrode (31 or 32) of the pair of first electrodes is wider than a width of a first connector of the pair of first connectors (as shown above), and

    PNG
    media_image6.png
    368
    339
    media_image6.png
    Greyscale

Figure 9 of Minonishi (showing gap between the first connectors)

the pair of first connectors have a gap therebetween (as shown above).
Minonishi teaches, substantially, the claimed invention including the first connector (the connection between the heating elements 30 and the power feeding portions 31/32) connected between the first pattern portion and the first electrode portion. Minonishi is silent on the first connector being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion. Minonishi is further silent on the gap between the first connectors being 20 mm or more.

    PNG
    media_image7.png
    557
    803
    media_image7.png
    Greyscale

Figure 1 of Bower
Bower teaches that it is known in the art of resistive (electrical) heaters (para. 0002) for an electric heater (10) to comprise a substrate (160) and a heating element (100), with the heating element (100) including a pattern portion (serpentine pattern shown. See also paragraph 0027), an electrode portion (150, which provides electrical connection to a source of AC or DC power-para. 0029), and a first connector (electrical conductors 110/120-para. 0028) connected between the pattern portion (para. 0028) and the electrode portion (para. 0029).  Here, the pattern portion, connector and electrode portion of Bower are considered to correspond to the same of Minonishi.
Bower further teaches the first connector (110/120) being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion (para. 0009; “…the first and second electrical conductors may be formed from the same material as the layer of electrical resistance material….”) (para. 0028, “...the first and second electrical conductors may be formed from a more conductive material than the material used to form the heating element 100, such as aluminum, copper, etc….”).
With respect to the first connector, Bower states, in paragraph 0028, that “[w]here the first and second electrical conductors 110, 120 are formed from the same material as the heating element 100, they may have a greater surface area than the heating element 100” (emphasis added).  Here, those of ordinary skill in the art would understand that the conductors 110, 120 need not have a greater surface area than the heating element.
With the conductors 110, 120 being made from the same material as the heating element and having the same source of electrical power, it logically follows that the resistance of the conductors is the same as that of the heating element.  With current supplied from the corresponding AC/DC source, conductors 110, 120 would, in turn, generate heat in accordance with Joule’s First Law.  As such, the conductors 110, 120 of Bower are, structurally, capable of generating heat at a same temperature as the pattern portion.  See MPEP 2112 and 2114.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi with Bower, by substituting the first connector of Minonishi, with the teachings of Bower, in order to provide a connector, between the pattern portion and the electrode portion, that allows for greater temperature uniformity across the electric heater (para. 0065).
The combination of Minonishi and Bower teaches each claimed limitation including the pair of first connectors having a gap therebetween.  The combination is silent on the gap being 20 mm or more.
Park teaches that it is known in the art of resistance heating elements (Figures 1-2, heating body 200 being a resistance heating element-paragraphs 0059-0060) (heating body 200 electrically connected to electrodes 110 and 120) for there to be a gap between the first and second electrodes (110, 120) of sufficient size to prevent a short-circuit between the first and second electrodes (para. 0069).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Bower, with Park, by replacing the gap between the pair of first connectors of Minonishi, being inherently of some value, with the teachings of Park, since the gap, or distance between the pair of first connectors, is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a sufficient spacing in order to prevent a short circuit from occurring. A person of ordinary skill in the art would recognize that when two or more electrically conductive elements are in physical contact, or are otherwise close enough, a short-circuit can occur in which current applied can travel along an unintended path, which can result in excessive current flow. Those of ordinary skill in the art would recognize that by sufficiently spacing the pair of first connectors would reduce, or prevent, a short circuit from occurring, thereby reducing the possibility of overheating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
	


Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Minonishi further teaches wherein the first pattern portion includes: 

    PNG
    media_image8.png
    797
    822
    media_image8.png
    Greyscale

a plurality of first tracks spaced apart from each other (individual windings of 30) and having an arc shape (30a) increasing from an inside to an outermost side of the pattern portion (as shown above, relative to the radial direction), and a plurality of first bridges (30b) connecting the plurality of first tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Minonishi further teaches wherein the thickness of the first electrode of the pair of first electrodes (31/32) is thicker than a thickness of any first track of the plurality of the tracks (31/32 are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30).
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of a first bridge (30b) of the plurality of first bridges is thicker than a thickness of a first track of the plurality of first tracks (as shown in annotated Figure 9 above in claim 2).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of the a second electrode of the pair of second electrodes (31’/32’) is thicker than a thickness of the second pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like heating elements 30 and 30'.”) (13:36-60; “…the wire-like heating elements 30 and 30' are formed in a predetermined pattern on the disc insulative resin film body 18a via a metal thin film. Further, in forming the power feeding portions 31, 31'; 32, 32' over substantially the entire surface of the power-feeding-portion-forming region 18b integrally extending from a portion of the peripheral edge of the disc insulative resin film body 18a with necessary width and length, end edges of the power feeding portions 31, 31'; 32, 32' closer to the wire-like heating elements 30 and 30' are made to extend to an inner diameter side beyond the peripheral edge of the insulative resin film body 18a, there is formed a slit-like power-feeding-portion-non-forming region 18c straightly extending in the outer diameter direction in an intermediate portion of said end edge. With this structure, the above-described wire cutting or wrinkles in the power-feeding-portion-forming region 18b are not generated.”).  
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.
Minonishi further teaches wherein the second pattern portion includes: 

    PNG
    media_image9.png
    639
    786
    media_image9.png
    Greyscale

a plurality of second tracks spaced apart from each other (individual windings of 30’) and having an arc shape (30a’) increasing from an inside to an outermost side of the second pattern portion (as shown above, relative to the radial direction), and a plurality of second bridges (30b’) connecting the plurality of second tracks in series (12:55-67 disclosing 30a’ being arc portions and 30b’ being connecting portions.  30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a’ and connecting portions 30b’, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation.
Minonishi further teaches wherein the thickness of the second electrode of the pair of second electrodes is thicker than a thickness of any second track of the plurality of second tracks (31’/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30’).  
Regarding claim 8, the primary combination, as applied to claim 6, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of a second bridge (30b’) of the plurality of second bridges is thicker than a thickness of a second track of the plurality of second tracks (as shown in annotated Figure 9 above in claim 6 and in claim 1).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi, in view of Bower and Park, and in further view of Nakamura (U.S. Patent 7417206).
Regarding claims 9-12, the primary combination, as applied to claim 5, teaches each claimed invention including [Minonishi] first and second plane heating elements (11a and 11b) both of which include a pattern portion (30 and 30’) including a start point and end point and an electrode portion (31/32 and 31’/32’) connected to the start point and end point, the pattern portion (30/30’) including a plurality of tracks spaced apart from each other (individual windings of 30 and 30’) and having an arc shape (30a and 30a’) increasing from an inside to an outermost side of the pattern portion and second pattern portion (as shown above, relative to the radial direction), respectively, and a plurality of bridges (30b and 30b’) connecting the plurality of tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b and 30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  Minonishi further teaches wherein the thickness of the electrode portion and second electrode portion (31/32 and 31’/32’) is thicker than a thickness of a track and second track, respectively (31/32 and 31/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30 and 30’) and wherein a thickness of a bridge and second bridge (30b and 30b’) is thicker than a thickness of a track and second track, respectively (as shown in annotated Figure 9 above in claim 2).  
Minonishi is silent on a third plane heating element including: a third pattern portion including a third start point and a third end point, the third pattern portion surrounding at least a portion of the second pattern portion, at least a portion of the pair of first connectors are surrounded by the third pattern portion, a pair of third electrodes respectively connected to the third start point and the third end point of the third pattern portion, wherein a thickness of a third electrode of the pair of third electrodes is thicker than a thickness of the third pattern portion (claim 9), wherein the third pattern portion includes: a plurality of third tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series (claim 10), wherein the thickness of the third electrode of the pair of third electrodes is thicker than a thickness of any third track of the plurality of third tracks (claim 11), and wherein a thickness of a third bridge of the plurality of third bridges is thicker than a thickness of a third track of the plurality of third tracks (claim 12).
Nakamura teaches that it is known in the art of electric heaters (Abstract) to use a plane heating element in order achieve uniform temperature distribution (4:1-6; “There has been a demand for a heater that can heat a wafer with more uniform temperature distribution with a simpler structure, since it is difficult to achieve uniform temperature distribution with the conventional heater and it is necessary to carry out very complex and delicate control procedure to achieve a uniform temperature distribution.”) (10:9-21; “According to the present invention, it is preferable to divide the resistive heating member 5 into a plurality of zones each provided with a separate power feeder section and connected to the power terminals 11 so that electric power can be supplied independently to each of the power feeder sections 6. This constitution makes it possible to control the electric power supplied to the power terminals 11 so that each of the temperature measuring element 27 indicates a predetermined temperature and uniform temperature distribution over the surface of the wafer placed on the mount surface 3.”) (14:43-50; “heater 1 comprising the plurality of the resistive heating member 5 as described above makes it possible to compensate for slight asymmetry in the lateral configuration of the environment and unevenness in the thickness of the symmetrical heating member, while further decreasing the temperature difference across the surface of the wafer W.”) (25:33-57; “resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape. Since it is important to achieve uniform temperature distribution over the surface of the wafer W for the heater 1 of the present invention, it is preferable that the resistive heating member 5 of band shape has uniform density.”) (Paragraph 0011 of the instant application, as published, states that “the temperature distribution of an object to be heated may be changed according to the shape (that is, the pattern) of the plane heating element, and the plane heating element may be formed in a shape capable of heating the object to be heated as uniformly as possible.”) (Nakamura is reasonably pertinent to this particular problem of providing uniform heating to an object).

    PNG
    media_image10.png
    630
    730
    media_image10.png
    Greyscale

Nakamura further teaches the electric heater including a substrate (2; Fig.1) and first, second, and third plane heating elements disposed on one surface of the substrate (9:50-55; “power feeder sections 6 are electrically connected to the resistive heating member 5 that is formed on the other principal surface of the plate-shaped ceramic member 2”). 
Here, the first and second plane heating elements of Nakamura correspond with the first and second plane heating elements (11a and 11b) of Minonishi.  
In addition to the first and second plane heating elements, Nakamura further teaches a third plane heating element (taken as the outer ring annotated above) including: 

    PNG
    media_image11.png
    630
    730
    media_image11.png
    Greyscale

a third pattern portion (“resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape”) including a third start point and a third end point (ends of 5 that connect to power feeder sections 6), the third pattern portion surrounding at least a portion of the second pattern portion (as detailed above), a pair of third electrode respectively (6) connected to the third start point and the third end point of the third pattern portion, wherein a thickness of the third electrode of the pair of third electrodes is thicker than a thickness of the third pattern portion (19:1-3; “Each of the resistive heating members 5 is preferably formed by printing process or the like in the form of a band 1 to 5 mm in width and 5 to 50 µm in thickness”) (26:61 to 27:15, power feeder section is within the range of 1.5 to 5 mm) (See also Minonishi above), wherein the third pattern portion includes: 

    PNG
    media_image12.png
    704
    809
    media_image12.png
    Greyscale

a plurality of third tracks spaced apart from each other (individual windings of 5) and having an arc shape increasing from an inside to an outermost side of the third pattern portion (as shown above), and a plurality of third bridges connecting the plurality of third tracks in series (as shown above), wherein the thickness of the third electrode of the pair of third electrodes is thicker than a thickness of a third track (as shown above), and wherein a thickness of a third bridge is thicker than a thickness of a third track (as shown above).
The advantage of combining the teachings of Nahamura is that in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Bower and Park, with Nakamura, by adding around the first and second patter portions of the heater of Minonishi, to include a third plane heating element, as taught by Nakamura, for in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above). Furthermore, duplicating the first and second plane heating elements of Minonishi to include an additional third plane heating element amounts to a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Furthermore, the Minonishi teaches the second pattern portion (30’) surrounding the first pattern portion (30), as well as, partially surrounding a portion of the first connectors.  The inclusion of the third heating element of Nakamura, around the second and first heating elements of Minonishi would result in the third heating element (pattern portion) surrounding the first connectors of Minonishi. That is, the combination would result in an arrangement in which the third pattern portion surrounds at least a portion of the pair of first connectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761